Catón, C. J. The only question in this case is, whether the following is a promissory note: Andover, May 7th, I860. For value received we promise to pay to M. Francis, or order, two hundred and seventy-five dollars, six months after date if not paid when due $276, if called for ten per cent, interest until paid. T. P. HOUGHTON. O. 0. HOUGHTON. Here the sum, time of payment, and payee, are certain, and these are the essential characteristics of a promissory note. The figures and § in the body of the note are useless for good or harm. They are senseless, and may be omitted in reading it. If not paid when due, upon the special call of the payee, then the makers agree to pay ten per cent, interest till paid. This does not make the payment of the note conditional. The promise to pay two hundred and seventy-five dollars, six months from date, to the order of Francis, is absolute. The judgment is affirmed. Judgment affirmed.